Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                     No. 04-13-00596-CR

                                  Mario Josue QUINTERO,
                                          Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 11-07-10748-CR
                     The Honorable Camile G. Dubose, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to correct a clerical error and to reflect that appellant Mario Josue Quintero was
convicted of the offense of continuous sexual abuse of a child pursuant to section 21.02 of the
Texas Penal Code. As modified, we AFFIRM the judgment of the trial court.

       SIGNED April 15, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice